Title: From George Washington to Colonel Elisha Sheldon, 4 June 1780
From: Washington, George
To: Sheldon, Elisha



Sir
Head Quarters Morris Town 4th June 1780

I recd your favr of the 26th ulto with the monthly returns inclosed. You have a letter to Mr Bull, who will deliver the Cloathing you ask for your Regt, upon it. I imagine Major Tallmadge had some directions from the Board of War relative to procuring the Cloathing you mention for the Officers, and I therefore do not look upon myself at liberty to give any orders about the disposal of it, or to fix any price upon the delivery of it.

General Howe will call for as many Horse as are equipped and fit for service, to move towards the lines—They are much wanted there, and there will be plenty of Green forage by the time they can get down. I am &.

G. W——n

